Case: 17-11556    Date Filed: 07/09/2018   Page: 1 of 6


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 17-11556
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:16-cv-00145-JES-MRM



OWEN BEDASEE,
SANDIE BEDASEE,

                                                           Plaintiffs - Appellants,

versus

FREMONT INVESTMENT & LOAN COMPANY,
OCWEN LOAN SERVICING, LLC,
HSBC BANK USA, NATIONAL ASSOCIATION,
as Trustee under the pooling and servicing agreement
dated as of November 1, 2005 Fremont Home et al,
DOES 1-100,
TRUSTEES 1-100,
SGGH, LLC,
as successor in interest to Fremont Investment & Loan
Company, et al.,

                                                          Defendants - Appellees.
               Case: 17-11556       Date Filed: 07/09/2018     Page: 2 of 6


                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                      (July 9, 2018)

Before MARCUS, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:

       Plaintiffs Owen and Sandie Bedasee, proceeding pro se, filed a lawsuit

against several defendants, including HSBC Bank USA, as trustee for Fremont

Investment & Loan Company, Ocwen Loan Servicing, LLC, and SGGH, LLC

(collectively “Defendants”), challenging a state court foreclosure judgment. The

district court dismissed Plaintiffs’ lawsuit for lack of subject matter jurisdiction

pursuant to the Rooker-Feldman1 doctrine. Plaintiffs now appeal that order. After

careful review, we affirm.

I.     BACKGROUND

       Plaintiffs purchased the property located at 2040 16th Avenue SW, Naples,

Florida, in 2005, and at that time, executed a promissory note in the amount of

$444,000, which was secured by a mortgage in favor of the lender, Fremont

Investment & Loan Company (“Fremont”). In February 2008, Fremont

commenced foreclosure proceedings in state court. The state court entered a final

1
  The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923)
and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                              2
               Case: 17-11556     Date Filed: 07/09/2018    Page: 3 of 6


summary judgment of foreclosure on June 12, 2008. At a subsequent foreclosure

sale held in 2009, Fremont was the highest bidder and later assigned its interest in

the property to HSBC Bank USA.

      Plaintiffs sought relief in state court. They also attempted on several

occasions, always unsuccessfully, to remove the foreclosure action to federal court.

Plaintiffs also filed an action in federal court against Fremont in 2009, which the

court dismissed in part based on the Rooker-Feldman doctrine.

      In 2016, Plaintiffs filed the lawsuit against Defendants that is the subject of

this appeal. In their amended complaint, Plaintiffs alleged multiple causes of

action against Defendants related to the foreclosure, including denial of procedural

due process, misrepresentation and fraud, breach of contract, and violations of the

Fair Debt Collection Practices Act, the Truth in Lending Act, and the Real Estate

Settlement Practices Act. Plaintiffs sought compensatory damages and declaratory

relief, including an order stating that Plaintiffs were entitled to exclusive

possession of the property and that Defendants did not have any right, title, or

interest in the property. Defendants2 moved to dismiss the amended complaint,

arguing that Plaintiffs’ claims were barred by the Rooker-Feldman doctrine

because they sought review of the state court’s foreclosure judgment.



2
  Defendants filed two separate motions to dismiss: HSBC Bank USA and Ocwen Loan
Servicing filed one and SGGH, LLC filed the other.
                                           3
               Case: 17-11556     Date Filed: 07/09/2018    Page: 4 of 6


      The district court granted Defendants’ motions to dismiss. Because the

claims raised in Plaintiffs’ amended complaint were premised entirely on

allegations that the state court foreclosure proceedings were improper, the court

concluded that they were “inextricably intertwined” with the state court proceeding

and therefore barred by the Rooker-Feldman doctrine. The court noted that despite

being on notice that the court lacked jurisdiction over their claims, Plaintiffs have

attempted to continue litigating this action in federal court.

II.   DISCUSSION

      We review the district court’s conclusion that it lacks subject matter

jurisdiction de novo. Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009).

The Rooker-Feldman doctrine provides “that federal district courts cannot review

state court final judgments because that task is reserved for state appellate courts

or, as a last resort, the United States Supreme Court.” Id. The doctrine applies to

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). “The doctrine extends not

only to constitutional claims presented or adjudicated by a state court, but also to

claims that are ‘inextricably interwined’ with a state court judgment.” Goodman

ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001) (quoting Siegel v.


                                           4
                 Case: 17-11556     Date Filed: 07/09/2018    Page: 5 of 6


LePore, 234 F.3d 1163, 1172 (11th Cir. 2000)). “A claim is ‘inextricably

intertwined’ if it would ‘effectively nullify’ the state court judgment, or [if] it

‘succeeds only to the extent that the state court wrongly decided the issues.’” May

v. Morgan Cty. Ga., 878 F.3d 1001, 1005 (11th Cir. 2017) (quoting Casale, 558
F.3d at 1260).

       Here, the district court did not err by dismissing Plaintiffs’ amended

complaint for lack of subject matter jurisdiction because the claims raised were

“inextricably intertwined” with the state court foreclosure proceeding: a

proceeding that resulted in a ruling that Defendants were entitled to foreclose the

property in question. In the amended complaint, Plaintiffs state that they brought

this action based on wrongful foreclosure and “to compel Defendants to re-convey

legal title to the . . . property involved . . . back to Plaintiffs.” And notably, as to

each of their claims, Plaintiffs sought declaratory relief whereby their rights to

their former home would be restored. Indeed, they sought an order stating that

they were entitled to exclusive possession of the property and that Defendants had

no right, title, or interest in the property.

       Although Plaintiffs asserted that the foreclosure violated multiple federal

statutes, including the Truth in Lending Act and the Fair Debt Collection Practices

Act, a decision to vacate the order of foreclosure—whether based on these or any

other claims—would have required the district court to nullify the state court’s


                                                5
                 Case: 17-11556        Date Filed: 07/09/2018       Page: 6 of 6


final judgment recognizing the validity of the debt and authorizing foreclosure of

the property. May, 878 F.3d at 1005. Furthermore, nothing in the record indicates

that Plaintiffs lacked an opportunity to present the present claims during the state

court foreclosure proceedings. See id. (stating that Rooker-Feldman “does not

apply . . . where a party did not have a reasonable opportunity to raise his federal

claim in state proceedings”).

       In short, Plaintiffs lost in state court and they now seek a do-over in federal

court with the goal of having the district court “review and reject[]” the state

foreclosure judgment: an action that is exactly what the Rooker-Feldman doctrine

prohibits. See Exxon Mobile Corp., 544 U.S. at 284. Because the Rooker-Feldman

doctrine bars review of Plaintiffs’ claims, the district court did not err by

concluding that it lacked subject matter jurisdiction over those claims. 3

       AFFIRMED.




3
  Given our determination that the district court lacked subject matter jurisdiction over
Plaintiffs’ claims pursuant to the Rooker-Feldman doctrine, we need not address SGGH, LLC’s
additional argument that the district court properly found that Plaintiffs’ claims were entitled to
dismissal based on ineffective service of process. But in any event, because Plaintiffs do not
challenge the district court’s determination regarding ineffective service of process, they have
abandoned any such argument they may have had. See Sapuppo v. Allstate Floridian Ins. Co.,
739 F.3d 678, 680 (11th Cir. 2014) (explaining that issues not “plainly and prominently” raised
on appeal are deemed abandoned).
                                                 6